Citation Nr: 1024150	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-03 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a gastrointestinal 
disorder claimed as sliding hiatal hernia, dyspepsia, 
gastroesophageal reflux disease (GERD), to include as 
secondary to a service-connected post traumatic arthritis of 
the first service-connected metatarsophalangeal (MTP) joint, 
right foot.

6.  Entitlement to service connection for a right foot/heel 
disorder, to include as secondary to a service-connected 
post-traumatic arthritis of the first service-connected 
metatarsophalangeal (MTP) joint, right foot.

7.  Entitlement to an initial compensable rating for peroneal 
tendon snapping syndrome of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in St. Petersburg, 
Florida.  

In a July 2002 rating decision the RO denied service 
connection for the right foot and heel condition as secondary 
to a service-connected right great toe condition.  In a 
December 2002 rating decision the RO in part denied service 
connection for low back, right knee, and left knee disorders, 
and for tinnitus.  In a September 2003 rating decision the RO 
denied service connection for a stomach/hernia condition 
claimed as secondary to a service-connected right great toe 
condition.  In that decision the RO also granted service 
connection for peroneal tendon snapping syndrome of the right 
ankle and assigned an initial noncompensable evaluation.  The 
Veteran perfected appeals as to all of these service 
connection claims and as to the initially assigned disability 
rating for the right ankle disability.

Although the Veteran had also filed notices of disagreement 
with additional denied claims, in his February 2004 
substantive appeal he specifically limited his appeal to be 
the enumerated issues as noted on the title page.


FINDINGS OF FACT

1.  The competent evidence is against a finding that any low 
back disorder is related to service, or was caused by or 
aggravated by a service-connected disability, or any 
arthritis manifested to a compensable degree within a year 
following separation from active duty.

2.  The competent evidence is against a finding that a right 
knee disorder is related to service, or was caused by or 
aggravated by a service-connected disability, or any 
arthritis manifested to a compensable degree within a year 
following separation from active duty.

3.  The competent evidence is against a finding a left knee 
disorder is related to service, or was caused by or 
aggravated by a service-connected disability, or any 
arthritis manifested to a compensable degree within a year 
following separation from active duty.

4.  There is probative medical evidence against a link 
between the Veteran's current tinnitus and his period of 
active military service.

5.  The competent evidence is against a finding that a 
gastrointestinal disorder claimed as sliding hiatal hernia, 
dyspepsia, GERD is related to service or any incident 
therein, or was caused by or aggravated by a service-
connected disability. 

6.  The competent evidence is against a finding that a right 
foot/heel disorder is related to service or any incident 
therein, or was caused by or aggravated by a service-
connected disability.
 
7.  The Veteran's service-connected peroneal tendon snapping 
syndrome of the right ankle, is manifested by painful full 
motion, and is not productive of moderate limited motion of 
the right ankle.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  A right knee disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  A left knee disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009). 

4.  A tinnitus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).
 
5.  A gastrointestinal disorder claimed as sliding hiatal 
hernia, dyspepsia, GERD, was not incurred in or aggravated by 
service, and is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).
 
6.  A right foot/heel disorder was not incurred in or 
aggravated by service, and is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

7.  The schedular criteria for a compensable disability 
rating for peroneal tendon snapping syndrome of the right 
ankle, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.14, 4.20, 4.25, Part 4, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
sent in June and October 2002, June and December 2003, 
January 2004, November 2007, September 2008, and April 2009.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a March 2010 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately, 
and VA examination reports.  Findings from the conducted VA 
examinations are adequate for the purposes of deciding the 
claims decided on appeal.  See Stefl v. Nicholson, 21 Vet. 
App.120, 124 (2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been requested and/or obtained and would 
be necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its September 2007 remand.  The Board finds 
that the RO complied with these instructions.  The Board 
further finds that the resulting VA examination reports 
substantially comply with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

II.  Service Connection Claims

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and an 
organic disease of the nervous system or arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of discharge or release from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2009).

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).   
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused or (b) aggravated, by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and she 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

A.  Low Back Disorder

The Veteran claims entitlement to service connection for a 
low back disorder.  Service treatment records show that the 
Veteran was seen in May 1974 for complaints of left sided 
back pain, pain on the buttocks laterally.  On examination at 
that time he had a good range of motion and slight pain on 
bending, and tenderness on the lumbar area with no swelling.  
The impression at that time was that he had a muscle strain.

He was seen again in September 1974 for complaints of back 
pain, which he said kept coming since February 1974.  He 
reported that he had originally fallen on the floor and he 
believed that this was the cause of the back pain symptoms.  
On examination he had mild right lateral paraspinal spasm and 
a full range of motion.  The impression was chronic 
lumbosacral strain.

He was seen again in May 1975 with complaints/history of back 
strains.  He was instructed in the use of heat packs and 
exercises.  He was seen again in October 1975 with complaints 
of lower back pain, without history of trauma.  He had no 
problems with urination.  On examination the back was tender 
on the lateral sides of the spine.  He had some tenderness in 
the side of the groin area.

The report of a February 1976 service discharge examination 
shows that on examination the clinical evaluation of the 
spine and other musculoskeletal system was found to be 
normal.  Notes of reported medical history contained no 
reference to the low back or lumbar spine.   

VA and private treatment records are dated from 2000 to 
August 2009, showing complaints of back pain beginning in 
2001.  VA ambulatory care notes show that in July 2001 an 
active problem list included osteoarthrosis (osteoarthritis) 
involving the spine; and that in September 2002 the 
assessment included back pain.

Private treatment records include an April 2003 radiology 
report.  The impression noted lumbosacral spine 
symptomatology, including mild L3-4 and L5-S1 level 
degenerative disc disease; focal central L5-S1 level disc 
protrusion with no significant spinal canal narrowing or 
nerve root impingement; and posterior and central focal 
annular tear noted at L3-4 level.

In a May 2003 statement, a treating chiropractor noted that 
the Veteran was under his care for a chronic instability in 
the lower back, with current treatment for an aggravation 
sustained while doing some repetitive lifting.  He opined 
that based on records reviewed, it appears that the Veteran 
had suffered from a lower back condition as an ongoing 
problem since the early 1970s.  He stated that he had 
reviewed the Veteran's service treatment records, and it was 
his medical opinion that the back condition likely stemmed 
from an incident during that period of time.  

The report of a May 2009 VA examination shows that the 
Veteran reported complaints of low back pain since the 1980s, 
without history of acute trauma, and without radiation to the 
legs.  He had no weakness.  The Veteran reported his belief 
that the low back pain was due to an altered gait secondary 
to his service-connected toe condition.  The examination 
report noted that X-ray examination findings from December 
2009 were benign; and an MRI examination from March 2006 
showed mild diffuse degenerative changes; no neuro-
compression.  

After examination, the report contains a diagnosis of mild 
lumbar spine degenerative joint disease.  The examiner opined 
that the low back pain disorder was not caused by or a result 
of the service-connected foot, based on there being no 
medical evidence to suggest that the two conditions were 
related.  In this regard the examiner opined that the mild 
back arthritis was consistent with age related degenerative 
changes.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a low back disorder.  
In summary, the service treatment records do show that the 
Veteran was experiencing some back problems in service and he 
was seen for treatment on four occasions between May 1974 and 
October 1975.  The impression recorded on two occasions in 
1974 was muscle strain, and chronic lumbosacral strain.  

After October 1975 there is no further medical evidence of 
treatment or complaints in service.  At the February 1976 
discharge examination, while the Veteran did report a right 
foot condition, there is no indication of any complaints 
regarding the low back; and on examination, the evaluation of 
the spine and other musculoskeletal system was normal.  

After service, competent evidence of a low back disorder is 
not shown until December 2000, when a VA report of X-ray 
examination showed mild degenerative changes.  The lengthy 
period after service without treatment is evidence against a 
finding of continuity of symptomatology following service, 
and it weighs heavily against the claim with respect to a 
nexus directly to service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

At the May 2009 VA examination, the Veteran stated his belief 
that his low back disorder was due to his service-connected 
right foot disability.  At that time the examiner opined that 
the low back pain disorder was not caused by or a result of 
the service-connected foot, based on there being no medical 
evidence to suggest that the two conditions were related.  
The examiner opined that the mild back arthritis was 
consistent with age related changes, an opinion which is 
implicitly against a finding that the condition was in any 
way related to service.

In sum, the opinion given by the examiner at the May 2009 VA 
examination was that there was no relationship between the 
current low back disability and service.  That opinion was 
made on a basis consistent with the evidence on file as 
discussed above.  That is, there is no medical or other 
documentary evidence in service of any actual injury, albeit 
the Veteran did have several months of problems found to be 
back strain.  But this apparently resolved as there was no 
medical evidence of any problem after October 1975, to 
include at the discharge examination, or until almost 25 
years after service.  

The only opinion to the contrary is shown in the May 2003 
statement, in which a treating chiropractor opined that the 
Veteran had suffered from his current back condition since 
the early 1970s, which likely stemmed from an incident during 
service; based on records reviewed.  The probative value of 
that opinion is to a large extent negated by the medical 
history of record which is inconsistent with the basis of the 
chiropractor's opinion.

B.  Right and Left Knee disorders

The Veteran claims entitlement to service connection for 
right and left knee disorders.  Service treatment records 
show that the Veteran was seen in June 1975 for a complaint 
of pain in the right knee and calf for the past day.  He 
reported having no history of trauma or old injury.  The pain 
was over the right medial joint.  He also reported having 
pain in the right popliteal fossa and down the right medial 
calf.  The greater saphenous vein was tender.  After 
examination the report contains an impression of superficial 
phlebitis without thrombosis.  This was treated with aspirin, 
an ace wrap, and heat.  

The Veteran was seen in August 1975 for complaints of a sore 
left knee.  At that time he reported that the knee had good 
movement, but had pain when he exerted even slightly.  He 
reported that he had a history of phlebitis in the right leg.  
On examination the knee was stable, and the treatment 
provider made a finding of mild usage strain.

There are no further indications of any problems in service 
with either knee.  Subsequent service treatment records show 
no further complaints or findings.  The report of a February 
1976 service discharge examination shows that on examination 
the clinical evaluation of the lower extremities and other 
musculoskeletal system was found to be normal.  Notes of 
reported medical history contained no reference to the left 
or right knee.   

VA and private treatment records are dated from 2000 to 
August 2009.  There are no earlier records showing earlier 
medical evidence referable to the right or left knee.  A 
December 2002 report of X-Ray examination of the left knee 
shows that the Veteran reported that the left knee felt 
unstable and he almost fell a number of times.  He denied any 
injuries.  The report contains an impression that views of 
the left knee showed minimal osteophytic changes in the left 
knee joint with narrowing of the patellofemoral joint.

A February 2003 VA consultation note shows that the Veteran 
was seen for left knee problems, which the Veteran related to 
service.  He reported complaints that the knee bothered him 
with pain and pops by the knee cap.  He indicated that he had 
had a blunt type injury to the left knee.  The examiner noted 
that the Veteran had notes showing that he was seen on active 
duty for the knee strain.  

At that time X-ray examination showed mild degenerative joint 
disease.  The note concluded with an impression of very mild 
degenerative joint disease of the left knee.  The treatment 
provider noted that having seen the notes from active duty in 
1975 regarding the left knee, that it could be possible that 
the knee mild degenerative joint disease could be related to 
service as per the note.  The provider noted in this regard 
that there was not much information given and there was no 
trauma to account for it.  

The report of a May 2009 VA examination shows that the 
Veteran reported bilateral knee pain beginning in 2000.  He 
reported that he had a history of chronic bilateral knee pain 
that was worse after prolonged activity and standing.  He 
denied having any acute trauma.  He reported his belief that 
the pain was due to an altered gait, secondary to his 
service-connected foot condition.  He reported complaints of 
bilateral knee pain and stiffness; but no deformity, giving 
way, instability, weakness, incoordination, or other 
symptoms.  He treated the condition with medication (NSAIDs 
(nonsteroidal anti-inflammatory drug).

After examination the report contains a diagnosis of 
bilateral knee mild to moderate degenerative joint disease, 
which was associated with bilateral knee pain.  The examiner 
opined that the bilateral knee degenerative joint disease was 
not caused by or a result of the service-connected foot 
condition.  In this regard, the examiner noted as rationale 
that there was no medical evidence to suggest that the 
conditions were related; and opined that the bilateral knee 
condition was consistent with age related degenerative 
changes.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for right and left knee 
disorders.  In summary, the service treatment records do show 
that the Veteran was seen once for treatment of each of the 
two knees during service, but not thereafter in service.  

At the February 1976 discharge examination, while the Veteran 
did report a right foot condition, there is no indication of 
any complaints regarding either knee; and on examination, the 
evaluation of the lower extremities and other musculoskeletal 
system was normal.  

After service there is no medical evidence of treatment until 
the early 2000s.  The lengthy period after service without 
treatment is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily 
against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).
 
The opinion given by the examiner at the May 2009 VA 
examination was that the bilateral knee degenerative joint 
disease was not caused by or a result of the service-
connected foot condition.  There are no opinions to the 
contrary; and no opinions relating any left or right knee 
condition directly to an incident in service.  Further, the 
May 2009 VA examination opinion was made on a basis 
consistent with the evidence on file as discussed above.  

Also, there is no medical or other documentary evidence in 
service of any actual injury, even though the Veteran did 
seek treatment on one occasion for each knee in service.  But 
this apparently resolved as there was no medical evidence of 
any problem later in service, or evidence of any left or 
right knee problem at the discharge examination; or until 
many years after service.  

C.  Tinnitus

The Veteran claims entitlement to service connection for 
tinnitus as related to noise exposure in service.  The 
Veteran's DD Form 214N, Report of Separation from Active 
Duty, shows that he served in the Navy including duty 
assignment on the USS INDEPENDENCE, and including a military 
occupation of marine mechanic.   

Service treatment records show no evidence of any complaints 
of tinnitus, or of any ear injury or other aural conditions.  
The report of a February 1976 service discharge examination 
shows that the clinical evaluation of the ear and drums was 
found to be normal.  The Veteran was found to have 15/15 
hearing, which indicates normal hearing.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992).  Notes of 
reported medical history contained no reference to any 
tinnitus, ear or hearing condition.   

VA treatment records show that the first indication of any 
ear condition was in 2001.  In a July 2001 treatment record, 
a list of active problems included "hard of hearing".  

In a February 2003 report of audiology evaluation, there are 
findings of bilateral ear threshold levels higher than 20 
decibels, indicating some degree of hearing loss, though not 
meeting the regulatory threshold requirements for a hearing 
disability.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).  This is pertinent to the extent that any 
comorbidity with tinnitus may exist.  The report of that 
audiology evaluation shows that the Veteran reported 
complaints of intermittent tinnitus in both ears that was 
becoming worse.  He reported he had had no recent middle ear 
problems.  

At that time the VA audiologist noted that there had been no 
significant change in hearing compared to the last audiogram 
in May 2001.  The audiologist noted that the Veteran provided 
a DD Form 214 showing active service as a machinist mate in 
the Navy for about two years.  The audiologist stated that 
based on the sensorineural hearing loss and report of 
tinnitus, it was possible that these conditions could be 
related to his service in the Navy.

The report of a May 2009 VA examination shows that the 
Veteran reported complaints of tinnitus, which was 
interfering with understanding speech, especially in noise 
situations.  He reported that he had been exposed to noise in 
service as a machinist working around generators eight to 
sixteen hours per day in a high noise environment with no ear 
protection.  After service he was a mechanic for ten years.  
He denied having any recreational noise exposure, but that he 
started riding a motorcycle two or three months before the 
examination.  The Veteran could not remember when tinnitus 
began and could not give a date or circumstances of onset.  
He reported that it had always been there.

On audiology evaluation, the pure tone thresholds for the 
right ear, but not the left, met the requirements to be 
considered a disability under 38 C.F.R. § 3.385.  In the left 
ear there was some degree of hearing loss, though not meeting 
the regulatory threshold requirements for a hearing 
disability.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).  After examination the examiner found that a 
hearing loss was present and opined that the Veteran's 
tinnitus was likely associated with that hearing loss.  

In a July 2009 addendum to the May 2009 VA examination, the 
examiner addressed the question of whether there was a nexus 
between the Veteran's tinnitus and his service.  The examiner 
noted that the service separation examination contained no 
audiogram, only a 15/15 estimate of hearing.  The examiner 
noted that he found no complaints of tinnitus in the claims 
file, and that the Veteran did not know when the tinnitus 
started.  On the basis that there was no evidence of hearing 
loss or tinnitus, and no knowledge of when tinnitus started, 
the examiner opined that he was unable to provide an opinion 
regarding etiology of hearing loss or tinnitus.  

In a September 2009 addendum, the examiner noted his review 
of the claims file, and stated that there was no change in 
his opinion.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for tinnitus.  There is 
no medical evidence in service suggesting any tinnitus or 
hearing loss condition.  Though the Veteran's military 
specialty was marine mechanic, he also admitted that he 
worked as a mechanic for ten years after service.  

After service there is no medical evidence of treatment until 
the early 2000s.  The lengthy period after service without 
treatment is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily 
against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).
 
The only medical opinions associated with this claim are that 
"it was possible" that the tinnitus condition could be 
related to service; and that on the basis that there was no 
evidence of hearing loss or tinnitus, and no knowledge by the 
Veteran of when tinnitus started, the examiner opined he was 
unable to provide an opinion regarding etiology of tinnitus.  

These opinions are speculative at best and of little or no 
probative value.  See McLendon v. Nicholson, 20 Vet. App. 79, 
85 (2006) (a speculative medical opinion as to causation 
cannot establish a medical nexus to service); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a medical opinion is 
speculative and of little or no probative value when a 
physician makes equivocal findings such as "the Veteran's 
death may or may not have been averted").

D.  Gastrointestinal Disorder 

The Veteran claims service connection for a gastrointestinal 
disorder, claimed as sliding hiatal hernia, dyspepsia, GERD, 
to include as secondary to a service-connected post-traumatic 
arthritis of the first service-connected metatarsophalangeal 
(MTP) joint, right foot.  These are all conditions of the 
upper gastrointestinal tract.  The Veteran specifically 
claims that medication taken for the service-connected right 
foot disability resulted in the claimed gastrointestinal 
disorder.

Other than one episode of diarrhea in November 1974, noted 
when the Veteran was being seen to check sutures after a mole 
was removed from under the right arm, and a sore throat 
associated with upper respiratory infection symptoms, the 
service treatment records contain no evidence of any 
gastrointestinal tract disease or injury.  There is no 
service treatment record involving the parts of the upper 
gastrointestinal tract involved in the claimed disability.

The report of a February 1976 service discharge examination 
shows that the clinical evaluation of the mouth and throat, 
abdomen and viscera, anus and rectum, was found to be normal.  
Notes of reported medical history contained no reference to 
any tinnitus, ear or hearing condition.   

There is no medical record on file showing symptomatology 
referable to the claimed gastrointestinal disorder prior to 
2000.  A July 2002 VA ambulatory care note shows that the 
Veteran was being seen for follow-up of his continued right 
foot pain, for which he was being treated and received relief 
with Lodine, but not all the time.  At that time the Veteran 
reported that he occasionally had dyspepsia but denied having 
gastrointestinal bleeding or melena.  

At that time after physical examination, the report contains 
an assessment of dyspepsia; and hypercholesterolemia-
improved with diet.  The treatment provider recommended that 
the Veteran not take additional over the counter NSAIDS or 
aspirin; and advised the Veteran on the gastrointestinal 
system risks of long-term NASAIDs.

The report of an August 2003 VA examination shows a medical 
history that the Veteran had been treated for right foot pain 
with piroxicam and naproxen, which the Veteran discontinued 
in part because it upset his stomach.  He was then switched 
to etodolac, and later to rabeprazole late in January 2003 
because the etodolac was upsetting his stomach.  The Veteran 
stated that he felt epigastric discomfort, and fullness.  He 
had no nausea or vomiting.  

During the examination diagnostic test results included 
results for an upper gastrointestinal series, which showed a 
small hiatal hernia of sliding type with reflux; and findings 
of diverticulum in the third portion of the duodenum with 
evidence of retained food particles with the lumen of the 
diverticulum.  The examination report concluded with a 
diagnosis of dyspepsia.

The report of a May 2009 VA examination shows that on 
examination for GERD, the Veteran reported that onset was in 
1997 to 2000.  He stated that when he started taking NSAIDs 
for lower back, knee, and ankle pain, he developed symptoms 
of GERD.  He reported complaints of daily heartburn and 
regurgitation; but no esophageal neoplasm, nausea, vomiting 
dysphagia, or esophageal distress.  He also did not have a 
history of hematemesis or melena, or of esophageal dilation.  
The report contains a diagnosis of GERD; and an opinion that 
GERD was not likely ("less likely than not") caused by 
treatment for arthritis of the right foot.  The examiner 
based that opinion on the rationale that the GERD was most 
likely caused by the hiatal hernia.

The May 2009 VA examination for hiatal hernia shows that the 
onset was in 1997 to 2000.  He stated that the symptoms began 
after he began taking NSAIDs for pain associated in part to 
his right ankle disability.  The Veteran reported complaints 
of burning epigastric pain at night and belching.  He had no 
melena, nausea, vomiting, or diarrhea.  

After examination, the report contains a diagnosis of hiatal 
hernia.  The examiner opined that the hiatal hernia was not 
likely caused by treatment for arthritis of the right foot, 
based on the rationale that the etiology of most sliding 
hiatal hernias was speculative; and that there was no medical 
evidence that NSAIDs cause hiatal hernias.  The examiner 
opined that the most likely cause was idiopathic, and the 
Veteran's GERD symptoms were related to the hiatal hernia.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for gastrointestinal 
disorder, claimed as sliding hiatal hernia, dyspepsia, GERD, 
to include as secondary to a service-connected post-traumatic 
arthritis of the first service-connected MTP joint, right 
foot.    

First, there is no medical evidence in service suggesting any 
upper gastrointestinal tract condition began in service.  
After service there is no medical evidence of related 
treatment until the early 2000s.  The lengthy period after 
service without treatment is evidence against a finding of 
continuity of symptomatology following service, and it weighs 
heavily against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).

The August 2003 VA examiner diagnosed dyspepsia, which is 
merely a term usually applied to epigastric discomfort 
following meals.  See Dorland's Illustrated Medical 
Dictionary 586 (31st ed. 2007).  A finding of dyspepsia by 
itself does not constitute a chronic gastrointestinal 
disorder.  

The opinion given by the examiner at the May 2009 VA 
examination was that the GERD and hiatal hernia were not 
caused by or a result of the medication taken for the 
service-connected foot condition.  There are no opinions to 
the contrary; and no opinions relating any gastrointestinal 
condition directly to an incident in service.  Further, the 
May 2009 VA examination opinion was made on a basis 
consistent with the evidence on file as discussed above.  

E.  Right Foot/Heel Disorder 

The Veteran claims service connection for a right foot/heel 
disorder, to include as secondary to a service-connected 
post-traumatic arthritis of the first service-connected MTP 
joint, right foot.  As discussed below, the claimed 
disability has been diagnosed as plantar fasciitis, which is 
an inflammation of the plantar fascia (aponeurosis 
plantaris), the bands of fibrous tissue radiating toward the 
bases of the toes from the medial process of the tuber 
calcanei.  See Dorland's Illustrated Medical Dictionary 689, 
692 (31st ed. 2007). 

Service treatment records contain no evidence of any claimed 
foot/heel disease or injury other than pertaining to the 
service-connected post-traumatic arthritis of the right first 
metatarsalphalangeal joint.  There are no service treatment 
records showing complaints or treatment for parts of the foot 
involving the claimed disability diagnosed as right foot 
plantar fasciitis.

The report of a February 1976 service discharge examination 
shows that the clinical evaluation of the feet was found to 
be normal.  Other than a complaint of pain of the first toe 
of the right foot, which is associated with the service-
connected post-traumatic arthritis of the right first 
metatarsalphalangeal joint, the report's notes of reported 
medical history contained no reference to a foot condition.

There are no records showing related treatment prior to 2000.  

The report of an April 2009 VA examination shows that the 
Veteran reported having a painful right foot for years.  
Objective findings included that there was pain with 
palpation and manipulation of the first metaphalangeal joint.  
There was also pain on palpation of the plantar medial 
calcaneous of the right foot.  The report contains an 
assessment including plantar fasciitis of the right foot; and 
hallux limitus, right.  The latter diagnosis involves the 
right first metatarsalphalangeal joint.  

The examiner commented that the right foot did not appear to 
have peroneal tendon atrophy (Achilles tendonitis); and that 
the Veteran had plantar fasciitis.  After examination the 
report contains a diagnosis of right foot plantar fasciitis, 
and an opinion that it was not likely ("is less likely as 
not (less than 50/50 probability)") caused by or a result of 
the service connected condition.  As rationale, the examiner 
noted that there was no medical evidence that would suggest 
the plantar fasciitis was caused by abnormal weight bearing 
or related to the first metatarsal phalangeal arthritis.  
Further, that the Veteran had a mild cavovarus deformity, 
which is more commonly associated with heel pain/plantar 
fasciitis.  The examiner opined in conclusion that the heel 
pain was less likely from the service-connected foot 
condition.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for right foot/heel 
disorder, to include as secondary to a service-connected post 
traumatic arthritis of the first service-connected MTP joint, 
right foot.     

There is no medical evidence in service suggesting that the 
claimed right foot/heel disorder, including plantar 
fasciitis, began in service.  After service there is no 
medical evidence of related treatment until the early 2000s.  
The lengthy period after service without treatment is 
evidence against a finding of continuity of symptomatology 
following service, and it weighs heavily against the claim 
with respect to a nexus directly to service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

The April 2009 VA examination examiner diagnosed plantar 
fasciitis.  The opinion given by the examiner at the April 
2009 VA examination was that the plantar fasciitis was not 
caused by or a result of the service-connected foot 
condition.  There are no opinions to the contrary; and no 
opinions relating any plantar fasciitis directly to an 
incident in service.  Further, the VA examination opinion was 
made on a basis consistent with the evidence on file as 
discussed above.  

F.  Conclusions

The Veteran has essentially attested as to his belief that 
the claimed (1) low back disorder, (2) right knee disorder, 
(3) left knee disorder, (4) tinnitus, (5) gastrointestinal 
disorder, and (6) right foot/heel disorder, are each related 
to service or to service-connected disability as discussed 
above.  

The Veteran has sincerely and credibly attested as to any 
incidents in service, as to symptoms he has experienced since 
service, and as to his belief regarding the causative effects 
of service-connected disability resulting in claimed 
disorders here on appeal.   However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); see Charles v. Principi, 16 Vet. App. 370, 
374 (2002) ("ringing in the ears is capable of lay 
observation").  However, specialized training is required for 
a determination as to diagnosis and causation.

While the Veteran is competent to report on injury in service 
or injury associated in some way to service-connected 
disability, and to report on perceptible symptoms of the 
claimed disabilities, including as to continuity of symptoms, 
including tinnitus, he is not competent to render an opinion 
as to the medical etiology of any disabilities, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The record does not show such training or expertise.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable if, as here, the 
preponderance of the evidence is against each of the claims 
as discussed above.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the foregoing, the Board concludes that the claims 
for service connection for (1) low back disorder, (2) right 
knee disorder, (3) left knee disorder, (4) tinnitus, (5) 
gastrointestinal disorder, and (6) right foot/heel disorder, 
must each be denied.  After considering all the evidence, the 
Board finds that the preponderance of the evidence is against 
these claims.  In reaching these decisions, the Board 
considered the "benefit of the doubt" doctrine, however, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of these matters on that basis.  38 C.F.R. § 3.102 (2007); 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Initial Rating Claim

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

In cases such as this in which the Veteran has appealed the 
initial rating assigned at the time service connection is 
established, in assigning the initial rating, the Board must 
consider the propriety of assigning one or more levels of 
rating- "staged" ratings-from the initial effective date 
forward, based on evidence as to the severity of disability.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an 
increase in the level of an already service-connected 
disability, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Thus, in deciding the claim below, the 
Board has considered whether different ratings may be 
warranted for different time periods based on the evidence of 
record.  

The Veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence with the 
objective that its decisions are "equitable and just".  38 
C.F.R. § 4.6.  Although a medical examiner's use of 
descriptive terminology such as "mild" is an element of 
evidence to be considered by the Board, it is not dispositive 
of an issue.  The Board must evaluate all evidence in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The right ankle disability is currently assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271. Under Diagnostic Code 5271, the criterion for a 
compensable rating of 10 percent is moderate limited motion 
of the ankle.  A zero percent evaluation is assigned when the 
requirements for compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).  The normal range of motion of the 
ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees 
of plantar flexion. 38 C.F.R. § 4.71, Plate II.

During an August 2009 VA examination the Veteran reported 
complaints of right ankle pain, giving way, instability, 
stiffness, weakness, repeated effusion, swelling, and 
decreased speed of joint motion.  He reported that there was 
no deformity, incoordination, dislocation or subluxation 
episodes, or locking; and no flare-ups.

On examination gait was normal and there was evidence of 
weight bearing.  The ankle had edema and tenderness, but no 
instability.  There was a tendon abnormality of peroneal 
tendon subluxation.  There was objective evidence of pain on 
active motion of the right ankle.  Dorsiflexion was from zero 
to 20 degrees, and plantar flexion was from zero to 45 
degrees.  There was no objective evidence of pain or 
additional limitations following repetitive motions.  There 
was no joint ankylosis.  

After examination, the report contains a diagnosis of severe 
right peroneal tendonitis of the right ankle that was 
associated with pain.  The examiner opined that the impact on 
occupational activities was decreased mobility.  The effects 
on daily activities included: moderate effects in doing 
chores and exercise; severe effects on doing recreation and 
traveling; no effects on shopping, feeding, bathing, 
dressing, or grooming; and the condition prevents activities 
of sports.

As reflected in the most recent VA examination on the matter, 
in August 2009, range of motion of the right ankle on 
dorsiflexion and plantar flexion were both full, i.e., 
dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  
Therefore, the range of motion does not more nearly 
approximate or equate to moderate limitation of motion of the 
ankle, required for a 10 percent rating under Diagnostic Code 
5271, even after considering additional functional loss and 
repetitive use under 38 C.F.R. §§ 4.40, 4.45, 4.59.

And the Veteran has not had right ankle surgery and there is 
no evidence of malunion or ankylosis which would warrant 
consideration of Diagnostic Codes 5270, 5272, 5273, and 5274.

The Board adds that it does not find that the Veteran's right 
ankle disorder should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 125-26.  Since the effective date 
of the award, the Veteran's ankle disorder has never been 
more severe than contemplated by its existing rating, so the 
Board cannot "stage" the ratings in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's right ankle disability 
markedly interferes with his ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
Veteran is not adequately compensated for his disability by 
the regular Rating Schedule.  VAOPGCPREC 6-96. See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).

For these reasons, the preponderance of the evidence is 
against the claim for a compensable disability rating for 
peroneal tendon snapping syndrome of the right ankle.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for tinnitus is denied.

Service connection for a gastrointestinal disorder claimed as 
sliding hiatal hernia, dyspepsia, GERD is denied.



Service connection for a right foot/heel disorder is denied. 

A compensable disability rating for peroneal tendon snapping 
syndrome of the right ankle is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


